DYKMAN, J.
(dissenting). This is an action under the statute to recover damages resulting from the death of John Philip Otten-dorff. The plaintiff, who is the administratrix of the deceased, recovered a verdict for $1,500, and the defendant has appealed ■from the judgment entered thereon, and from the order denying a motion for a new trial upon the minutes of the court. The accident occurred on the 18th day of January, 1890, upon the crosswalk leading from the Roosevelt street ferry diagonally across South ■street. The deceased was coming from the ferry. At that time a heavily-laden truck, drawn by two horses, belonging to the defendant, and driven by a person in his employ, was waiting to go to the Clyde dock, and to reach there it was necessary to cross the diagonal sidewalk. But one person who witnessed the accident was called by the plaintiff, and his testimony was quite unsatisfactory. In one portion of his evidence he said he saw the wagon and the man approach each other, and saw the accident, but did not know how it was. When the plaintiff rested the defendant made a motion to dismiss the complaint, and the trial judge intimated that the case was very meager with respect to the party who was in fault. Thereupon, a witness was recalled, and said the truck was standing, and started after the deceased was in front of it. Then the motion for a nonsuit was denied, and the defendant called the driver of the truck as a witness; and he said he shouted to the deceased who stopped, and then he (the driver) got under way, and thereupon the deceased attempted to run around ahead of the team; that he got nearly past the team when the cross-bar struck him. That testimony harmonized with the evidence of the plaintiff’s witness, and with all the other proof introduced by the defendant. In view of the rule of law that negligence on the part =of the defendant and freedom therefrom on the part of the injured person are affirmative facts, to be established by the plaintiff by a preponderance of proof, we think the plaintiff failed to sustain the burden thus cast upon her. All the witnesses were disinterested, except, as it may be said, the driver was interested to show himself free from fault. Yet he was fully corroborated by the officer. In one material respect he was corroborated substantially by the chief witness of the plaintiff, who said the deceased kept walking straight ahead, and if he had stopped when the truck started ahead he would not have been hurt. The driver said, on that point, that he just got started to go ahead as the deceased stopped, and then he put the whip on the horses, and the deceased attempted to run around the team. In a case quite similar to this it was said by the court of appeals that:
“It is negligence per se for a foot traveler to attempt to cross a public thor-oughfare ahead of vehicles of any kind, under such circumstances, upon nice *171calculations of the chances of injury. If such attempt be made, and the calculations fail, to the plaintiff’s harm, he can have no redress for injuries received in his mistaken effort.” Belton v. Baxter, 54 N. Y. 245.
To the same effect is the case of Wendell v. Railroad Co., 91 N. Y. 420.
The police officer saw more of the occurrence than the principal witness for the plaintiff, and as he corroborates the testimony of the driver the great preponderance of the evidence is in favor of the defendant. It shows the driver free from fault, and convicts the deceased of contributory negligence. The condition and situation in which he was placed demanded from him a vigilant use of his eyes, and a careful exertion of prudence, and it is plainly evident that the exercise of ordinary care and caution would have saved him from injury. Instead of stopping and remaining in a place of safety, as he could easily have done, he moved forward into a situation of great danger, which was plainly apparent. The day was bright, and there was nothing to obstruct the view or obscure the danger. The proof therefore fails to establish negligence on the part of the driver, or freedom from negligence on the part of the deceased. The judgment and order denying the motion for a new trial should be reversed, and a new trial granted, with costs to abide the event.